                            IN THE UNITED STATES DISTRI CT COURT
                                FOR THE DISTRI CT OF NEBRA SKA
         UNlTED STATES OF AMERICA
                                                                  CASE NO. 8:20CR67
                             Plaintiff,

             vs.
                                                                 WAIVER OF PERSO NAL
         JOSE MORENO                                         APPEARANCE AT ARRAIGNMENT
                                                                     AND ORDER
                             Defendant.

           Pursuant to Federal Rule of Criminal Procedure I0(b). the defendant hereby waives
                                                                                                   t
    personal appearance at the arraignment on the charge[s] currently pending against the defendan
    in this court.
             ( I)    The defendant affirms receiving a copy of the lndcitme nt. ;
             (2)     The defendant understands the right to appear personally before the Court for an
    arraignment on the charge[s], and voluntarily waives that right; and
           (3)    The defendant pleads not guilty to all counts of the Indictment.


   y..                                                      February 21, 2020
     Defendant                                             Date

         1w
     Attome
                                                            February 21, 2020
                                                           Date

                                                   ORDER

              IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guilty
     plea to all counts is entered on record with the Clerk of Court.



Date and Time: 02/21/2020, 10:51 am

City and State: Omaha, Nebraska

                                                                    Michael D. Nelson, U.S. Magistrate Judge
